Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 31, 2016

                                      No. 04-16-00121-CV

                                         Nancy ALANIS,
                                            Appellant

                                                 v.

   WELLS FARGO BANK NATIONAL ASSOCIATION, as Trustee for the Pooling and
 Servicing Agreement Dated October 1, 2006 Securitized Asset Backed Receivables LLC Trust
2006-NC3 Mortgage Pass Through Certificates Series 2006 NC3; Homeq Servicing Corporation,
                                        Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-02839
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
       Appellant’s brief was originally due May 16, 2016. Appellant filed a motion to extend
time to file the brief, asking for an additional sixty days. We granted the motion in part, ordering
appellant to file her brief on or before June 15, 2016 – an extension of thirty days. Appellant has
now filed a second motion for extension of time to file her brief, asking for an extension to July
30, 2016 – an additional forty-five days. We GRANT IN PART and DENY IN PART
appellant’s second motion for extension of time to file appellant’s brief. We GRANT appellant
an extension of thirty days to file the brief and ORDER appellant to file her brief in this court on
or before July 15, 2016.


                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of May, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court